Exhibit 23.2 [Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] October 19, 2015 Foamix Pharmaceuticals Ltd. 2 Holzman Street, Weizmann Science Park Rehovot, Israel RE:Shelf Registration Statement on Form F-3 Ladies and Gentlemen: We hereby consent to the reference to our firm under the caption “Legal Matters” in the prospectus forming a part of the Registration Statementon Form F-3. In giving this consent, we do not thereby admit that we are included in the category of persons whose consent is required under Section 7 of the U.S. Securities Act of 1933 or the rules and regulations of the U.S. Securities and Exchange Commission promulgated thereunder. Very truly yours, /s/ Skadden, Arps, Slate, Meagher & Flom LLP
